DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action in response to the amendment filed on 24 September 2021.  Claims 1, 2-5, 8, 9, 10 and 12-15 have been amended.  Claim 3 has been cancelled.  Claims 1, 2 and 4-21 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 2 and 4-14 are a method, and claims 15-21 are system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1, 2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:
Prong 1: Examiner points to independent claims 1, 9 and 15 as being most indicative of the abstract idea embodied by applicants’ claims.   The claims recite receiving offer data, generate an offer based at least  in part on the offer data, providing access to the offer associating with a buyer, determining an acceptance of the offer, receiving impression data associated with 
Prong 2: 
This judicial exception is not integrated into a practical application because in particular, the claims recites receiving and sending information to form first, second/third/fourth and forth system.  The first, Second, third, and forth system in the steps are recited at a high-level of generality (e.g., generic devices preforming generic computer functions of receiving and sending 
The combination of these additional elements is no more than mere instruction to apply the exception using a generic devices.   Accordingly even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2, 8 14, 17-19 and 21, these claims recite limitation that further define the same abstract idea noted in claims 1, 9 and 15.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, the claims considered patent ineligible for the reason given above.  

Dependent claims 4, 12-13 and 20, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim recites detecting offer information and client device information for attributing to the online content campaign.  This 
Dependent claims 5, 11 and 16, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim covers mathematical relationship or formula.  They do not contain any further additional elements per step 2A prong 2.  Therefore, the claim considered patent ineligible for the reason given above.  

Dependent claims 6-7 and 10 these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, they recite additional elements of a forth system is third party media platform and advertising system.  The forth system is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a w hole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al  (US Pub., 2008/013305 A1) in view of Haver et al (US Pub., 2014/0324627 A1)  and further view of Kalus et al (US Pub., 2013/0282898 A1) 

 With respect to claim 1, Yates teaches a method comprising:  under control of one or more processors configured with executable instructions (Fig. 1, processor, operating system, application and program data and paragraphs [0029] - [0030], discloses operating environment...);

   	receiving, at the first system and via a network,  proposal  data from a second  system associated with a seller the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [first system]  receive a request to seller an item from a seller 208 [second system] );  and
generating an proposal  based at least in part on the proposal data (Fig. 3, 314 discloses generate “for sale” record data using standardized description “ [proposal data] and  paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
proposal  to a third system  associated with a buyer, the  third system different from the first system  and  second  system, the buyer different form the seller(Fig. 3, paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale).
Yates teaches the above elements including receiving, form a forth system, data associated with the online content campaign, the fourth system different than the first system, the second system and the third system(Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to   the third system (paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])).  

Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion  (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer),when  users browser the World Wide Web, for instance, advertisement  and offer to sell goods and service are presented to the user at nearly every website (paragraph [0002]) and provides sales data to the retailer or product for example, average resale prices, resale host (paragraph [0041]).  Yates failed to teach corresponding agreed to complete sales is based on the determined the acceptance of the offer by the first system and the corresponding sales data (e.g., conversion) for providing commission is generated, impression data is received, detecting, at the first system, an identifier associated with the client device within the impression data; and conversion is generated based on impression data, the identifier and deal data.

However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) ;  receiving impression data (paragraphs [0050], discloses impression can be selected and added to consumer shopping list) and  generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the invention was made   to modify when buyer 206 and seller 208 agree to complete a sales of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may 

 The combination of Yates and Haver teaches the above elements including the tracking, tracing and status information may include tracking number and codes for monitory the progress of the packaging materials to the seller (see Yates, paragraph [0080]) and detect motion/movement that indicates in  a product location at the consumer current location (paragraph [0160]).  Yates and Haver failed to teach detecting, at the first system, an identifier associated with the client device within the impression data and generating, at first system, conversion data based at least in part on the impression data the identifier, and the deal data.

However, Kalus teaches detecting, at the first system, an identifier associated with the client device within the impression data (Fig. 1, 103 discloses impression monitoring system, paragraph [0024],   discloses monitoring information to the audience measurement and paragraph [0040], discloses the impression monitor system and paragraph [0041], discloses collect and log exposure measurement, the impression monitory system )); generating, at first system, conversion data based at least in part on the impression data the identifier, and the deal data (paragraph [0051], discloses the login timestamp 220 is generated by the impression monitor system , login times are not skewed or offset based on clocks of respective client device and paragraph [0086], discloses each impression count stored in the impressions column 806 is determined my melting a corresponding frequency .., the frequency value of two is multiplied 200,000 unique users to determine that 400,000 impression are attributable  to particular  campaign).  Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify tracking, tracing and status information may include tracking number and codes  of Yates and detect motion/movement that indicates in  a product location at the consumer current location of Haver with an impression monitoring system of Kalus in order to increase the likelihood that measure viewership is accurately attributed to the correct demographic (see paragraph [0036]).


With respect to claim 2, Yates in view of Haver and further view of Kalus teaches elements of claim 1, furthermore, Yates teaches the method   further comprising: receiving client data from a second system; and wherein the proposal is generated based at least in part on the client data Fig. 3, 314 discloses generate “for sale” record data using standardized description “ [proposal data] paragraph [0008], disclose system generates customized offer and incentive for user in attracting prospective  buyer  and  paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    

With respect to claim 6, Yates in view of Haver and further view of Kalus teaches elements of claim 1, furthermore, Yates teaches the method wherein the fourth system is a third-party social media platform (paragraphs [0041]-[0042], discloses   a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]). 
With respect to claim 7, Yates in view of Haver and further view of Kalus teaches elements of claim 1, furthermore, Haver teaches the method, wherein the fourth system is a third-(paragraphs [0041]-[0042], discloses   a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]). 
With respect to claim 8, Yates in view of Haver and further view of Kalus teaches elements of claim 1, furthermore, Yates teaches the method wherein the proposal  is an offer for services (paragraph [0042], discloses offer system services at no charge).

With respect to claim 9, Yates teaches a method and an administrator system method comprising: 
under control of one or more processors configured with executable instructions (fig. 1, processor, operating system, application and program data and paragraphs [0029]- [0030], discloses operating environment..),
   	receiving, at the first system and via a network,  proposal  data from a second  system associated with a seller the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [first system]  receive a request to seller an item from a seller 208 [second system] );  and
generating an proposal  based at least in part on the proposal data (Fig. 3, 314 discloses generate “for sale” record data using standardized description “ [proposal data] and  paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
 providing by the first system access to the proposal  to a third system  associated with a buyer, the  third system different from the first system  and  second  system, the buyer different (Fig. 3, paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale).
Yates teaches the above elements including receiving, form a forth system, data associated with the online content campaign, the fourth system different than the first system, the second system and the third system(Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to   the third system (paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])).  
Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion data based at least in part on the impression data and the deal data (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer),when  users browser the World Wide Web, for instance, advertisement  and offer to sell goods and service are presented to the user at nearly every website (paragraph [0002]) and provides sales data to the retailer or product for example, average resale prices, resale host (paragraph [0041]).  Yates failed to teach corresponding agreed to complete sales is based on the determined the acceptance of the offer by the first system and the corresponding sales data (e.g., conversion) for providing commission is generated, impression data is received, detecting, at the first system, an identifier associated with the client device within the impression data; and conversion is generated based on impression data, the identifier and deal data.

However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) ;  receiving impression data (paragraphs [0050], discloses impression can be selected and added to consumer shopping list) and  generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the invention was made   to modify when buyer 206 and seller 208 agree to complete a sales of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may feedback to the produces sales statistics of Yates with CPL pricing model of Haver   in order to allow advertiser to pay for qualified leads as oppose to clicks or impression (see Haver paragraph [00211]) . 

 The combination of Yates and Haver teaches the above attracting perspective seller and buyers allow buyer to search on or more database of “for sale record and assist with collection and escrow activist  ... (abstract, Figs. 3-5, 312, paragraphs [0008], [0040] and [0056] ) and  the tracking, tracing and status information may include tracking number and codes for monitory the progress of the packaging materials to the seller (see Yates, paragraph [0080])  and an advertisement may include a promotional offer or incentive (e.g., a coupon , rebate time sensitive discount,  selling discount or other discount tec.) to encourage the consumer to purchase a particular product or services or not purchase a competitive product or services (paragraph [0006]), after shopping, the consumer may be presented with their total saving and the potential saving they could have achieved if they accepted all offers (paragraph [0067]). Yates and Haver failed to teach detecting, at the first system, an identifier associated with the client device within the impression data and generating, at first system, conversion data associated with the proposal based at least in part on the identifier, the conversion data including sum of the monetary value of proposal and monetary value of each of a plurality of other proposals to the online content campaign.

However, Kalus teaches detecting, at the first system, an identifier associated with the client device within the impression data (Fig. 1, 103 discloses impression monitoring system, paragraph [0024],   discloses monitoring information to the audience measurement and paragraph [0040], discloses the impression monitor system and paragraph [0041], discloses collect and log exposure measurement, the impression monitory system )); generating, at first system, conversion data associated with the proposal based at least in part on the identifier, the proposal and monetary value of each of a plurality of other proposals to the online content campaign (paragraph [0037], discloses impression counts, tagging .., other techniques to track quantities of advertisement and/or other techniques to track quantities of advertisement and/or content impression attribute to shoes users, paragraph [0051], discloses the login timestamp 220 is generated by the impression monitor system , login times are not skewed or offset based on clocks of respective client device and paragraph [0086], discloses each impression count stored in the impressions column 806 is determined my melting a corresponding frequency .., the frequency value of two is multiplied 200,000 unique users to determine that 400,000 impression are attributable  to particular  campaign ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify tracking, tracing and status information may include tracking number and codes  of Yates and detect motion/movement that indicates in  a product location at the consumer current location of Haver with an impression monitoring system of Kalus in order to increase the likelihood that measure viewership is accurately attributed to the correct demographic (see paragraph [0036]).


With respect to claim 10, Yates in view of Haver and further Kalus teaches elements of claim 1, furthermore, Yates teaches the method further comprising providing the conversion data to the fourth system paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host  ...).
With respect to claim 13, Yates in view of Haver and further Kalus teaches elements of claim 9, furthermore, Yates teaches the method further comprising wherein detecting identifier in second system on a display associated with the second devices (paragraph [0071], discloses the system receives buyer and seller identification information, item information.., etc.  ..) . 

With respect to claim 15, Yates teaches a method and an administrator system method comprising: 
one or more processors; and a computer-readable media sorting instruction which when executed by the one or more processors, causes the one or more processor to be performing action configured with executable instructions  (fig. 1, processor, operating system, application and program data and paragraphs [0029]- [0030], discloses operating environment..)
   	receiving, at the administrator system and via a network,  first and second proposals  data from a second  system associated with a seller the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [administrator system]  receive a request to seller an item from a seller 208 [second system] );  and
generating at the administrator, a first and second  proposal  based at least in part on the proposal data (Fig. 3, 314 discloses generate “for sale” record data using standardized description “ [proposal data] and  paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
 providing by the administrator system and via the network, access to the first and second  proposal  to a the client devices, the first client devise different from the seller system and administrator system    (Fig. 3, paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale).
Yates teaches the above elements including receiving, administrator system via the network , data associated with the online content campaign, the fourth system different than the first system, the second system and the third system(Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to   the third system (paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])).  
Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion data based at least in part on the impression data and the deal data (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer),when  users browser the detecting, at the first system, an identifier associated with the client device within the impression data; and conversion is generated based on impression data, the identifier and deal data.

However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) ;  receiving impression data (paragraphs [0050], discloses impression can be selected and added to consumer shopping list) and  generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the invention was made   to modify when buyer 206 and seller 208 agree to complete a sales of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may feedback to the produces sales statistics of Yates with CPL pricing model of Haver   in order to allow advertiser to pay for qualified leads as oppose to clicks or impression (see Haver paragraph [00211]) . 
detecting, at the first system, an identifier associated with the client device within the impression data and generating, at first system, conversion data associated with the proposal based at least in part on the identifier, the conversion data including sum of the monetary value of proposal and monetary value of each of a plurality of other proposals to the online content campaign.

However, Kalus teaches detecting, at the first system, an identifier associated with the client device within the impression data (Fig. 1, 103 discloses impression monitoring system, paragraph [0024],   discloses monitoring information to the audience measurement and paragraph [0040], discloses the impression monitor system and paragraph [0041], discloses collect and log exposure measurement, the impression monitory system )); generating, at first  proposal based at least in part on the identifier, the conversion data including sum of the monetary value of proposal and monetary value of each of a plurality of other proposals to the online content campaign (paragraph [0037], discloses impression counts, tagging .., other techniques to track quantities of advertisement and/or other techniques to track quantities of advertisement and/or content impression attribute to shoes users, paragraph [0051], discloses the login timestamp 220 is generated by the impression monitor system , login times are not skewed or offset based on clocks of respective client device and paragraph [0086], discloses each impression count stored in the impressions column 806 is determined my melting a corresponding frequency .., the frequency value of two is multiplied 200,000 unique users to determine that 400,000 impression are attributable  to particular  campaign ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify tracking, tracing and status information may include tracking number and codes  of Yates and detect motion/movement that indicates in  a product location at the consumer current location of Haver with an impression monitoring system of Kalus in order to increase the likelihood that measure viewership is accurately attributed to the correct demographic (see paragraph [0036]).

With respect to claims 14 and 17, Yates in view of Haver and further view of Kalus teaches elements of claims 9 and 15, furthermore, Yates teaches the method   further comprising: receiving client data from a seller system (paragraphs 0080], discloses shipping information receiving step [client data] ) ;   and
wherein the proposal  is generated base at least in part of the client data(paragraph [0081], discloses the system may offer incentive to buyer to induce additional sales activity).   
(paragraph [0041], discloses resale volume for particular item ) .

With respect to claim 19, Yates in view of Haver and further view of Kalus teaches elements of claim 15, furthermore, Yates teaches the method  wherein the computer-readable media stores additional instructions, which when executed by the one or more processors, cause the one or more processors to perform actions including: generating aggregated conversion data based at least in part on a comparison of the conversion data and second conversion data, the second conversion data associated with a second online content campaign(paragraph [0060], discloses aggregates the “for-sale” listing of one or more seller ).  

With respect to claims 20, Yates in view of Haver and further view of Kalus teaches elements of claim 19, furthermore, Yates teaches the method wherein good or services of the second online content campaign are related to good or services of the first online content campaign (paragraphs [0002]-[0004], discloses offer to sell goods or service.., products and services  ) .

With respect to claims 21, Yates in view of Haver and further view of Kalus teaches elements of claim 18, furthermore, Yates teaches the system wherein the threshold is associated with a predetermined number offers (paragraph [0040], discloses providing customized offers and incentives for use..)

Claims 4-5, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al  (US Pub., 2008/013305 A1) in view of Haver et al (US Pub., 2014/0324627 A1) and further view of Kalus et al (US Pub., 2013/0282898 A1) and  further  view of Hu et al (US Pub., 2013/0179268 A) 
With respect to claim 4, Yates in view of Haver and further view of Kalus  teaches elements of claim 1 yates further teaches  conversation data (paragraph [0041], discloses the system provides sales data) and Haver teaches clicks or impressions that went into generating the lead (paragraph [0211]) attracting perspective seller and buyers allow buyer to search on or more database of “for sale record and assist with collection and escrow activist  ... (abstract, Figs. 3-5, 312, paragraphs [0008], [0040] and [0056] ) and  the tracking, tracing and status information may include tracking number and codes for monitory the progress of the packaging materials to the seller (see Yates, paragraph [0080])  and an advertisement may include a promotional offer or incentive (e.g., a coupon , rebate time sensitive discount,  selling discount or other discount tec.) to encourage the consumer to purchase a particular product or services or not purchase a competitive product or services (paragraph [0006]), after shopping, the consumer may be presented with their total saving and the potential saving they could have achieved if they accepted all offers (paragraph [0067])
  Nevertheless, neither Yates nor Haver does teach:
However, Hu teaches detecting a monetary value of the offer from the offer data (paragraph [0042], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...); and 
(paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount ..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver and the system of Kalus with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 

With respect to claim 5, Yates in view of Haver and further view of Kalus   teaches elements of claim 1 except  
However, Hu teaches  a sum of the monetary value of the offer and a monetary value of each of a plurality of other offers attributed to the online content campaign(paragraph [0027], discloses the number of purchase made by the user must exceed .., associated with the deal ); 
average length of relationship of clients associated with the online content campaign  number of clients associated with the online content campaign(paragraph [0068], discloses total number of connection , the deal targeted to user that have more than a specified number of friends ); 
number of clients associated with the online content campaign(paragraph [0029], discloses threshold number of user’s friend’s check-in to a location along with the user, the deal is activated); 
 
 (paragraph [0068], total number of connection , the deal targeted to user that have more than a specified number of friends ); 

total period of time associated with the online content campaign (paragraph [0025] discloses deals associated with a time period ); 
number of clients with two or more offers (paragraph [0094], discloses two or more sets of deal  ..); and 
average monetary value of an individual offer associated with the online content campaign (paragraph [0068], discloses total number of connection , the deal targeted to user that have more than a specified number of friends)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver and system of Kalus with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 
 With respect to claims 11 and 16, Yates in view of Haver and further view of Kalus teaches elements of claims 9 and 15, except:  
 However, Hu teaches  average length of relationship of clients associated with the online content campaign number of clients associated with the online content campaign (paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends) ; 
 (paragraph [0029], discloses threshold number of user’s friend’s check-in to a location along with the user, the deal is activated); 
 average period of time between first impression of the online content campaign and acceptance of the offer ((paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends) ; 

total period of time associated with the online content campaign (paragraph [0025] discloses deals associated with a time period); 
number of clients with two or more offers (paragraph [0094], discloses two or more sets of deal  ...); and 
average monetary value of an individual offer associated with the online content campaign (paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver  and the system of Kalus  with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 

With respect to claim 12, Yates in view of Haver and further view of Kalus    teaches elements of claim 9, including attracting perspective seller and buyers allow buyer to search on or more database of “for sale record and assist with collection and escrow activist  ... (abstract, Figs. 3-5, 312, paragraphs [0008], [0040] and [0056] ) and  the tracking, tracing and status proposal from the offer data   and attributing the monetary value to the online content campaign in response to detecting the identifier

However, Hu teaches the method further comprising wherein generating the conversion data includes: 
detecting a monetary value of the proposal from the offer data (paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...); and 
attributing the monetary value to the online content campaign in response to detecting the identifier (paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver the system of Kalus with deal may offer . 

Response to Amendment
Due to the amendment objection to claims 4 and 5 has been withdrawn.
Due to the amendment the 35 U.S.C 112(b) or second paragraph rejections with respect to claims 1, 2 and 4-21 is withdrawn. 

Applicant's arguments the 35 U.S.C 101 rejection filed on 24 September 2021 with respect to claims 1-20 have been fully considered but they are not persuasive.   Claims 1-20 are evaluated under the 2019 PEG, and the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Therefore, the claims are ineligible.  
Applicant’s augments of the instant claims integrate the alleged abstract idea into a practical application of the alleged abstract idea at least because they contain certain element that reflect an improvement in the function of computer and/or improvement to other technology or technical field….  Applicants’ argument is not persuasive.  First of all, applicant did not demonstrate how the claimed invention provides improvement to computer itself or other technology except using a preexisting computer components to perform the generic computer functions as indicated above.   
Applicants’ arguments of (A) similar to core wireless, the instant claims are directed to an improved simply that increase efficiency of operating of computer is not persuasive.  In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., the Federal Circuit held that user interface claims are patent eligible under 35 U.S.C. § 101 because they “recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018). The court determined that the claims are directed to “a particular manner of summarizing and presenting information in electronic devices” and that the claims do not “us[e] conventional user interface methods to display a generic index on a computer.” Id.  However, applicants’ claimed invention provided not improved interface or screen for electric devices expect using a conventional user interface methods to display a generic index on a computer. 
Applicants’ arguments of (B) Similar to Trading Technologies international, Inc. v. CQG, Inc., the instant claims are directed to a user interface that imparts specific functionality  that solves a problem in the prior arts is not persuasive.  In Trading Technologies international, Inc. v. CQG, The patents are for "[a] method and system for reducing the time it takes for a trader to place a trade when electronically trading on an exchange, thus increasing the likelihood that the trader will have orders filled at desirable prices and quantities, the discloser of the applicant’s specification provide no indication that how the applicants’ claimed elements “reducing the time of the process” except clearly stats the claims  improve to return of the investment [which is an abstract idea]  see paragraph [0024] of  applicants’ specification .  Therefore, the 35 U.S.C 101 rejection with respect to claims 1-2 and 5-21 is maintained.  

Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 24 September 2021 with respect to claim(s) 1-2 and 4-21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682